                Case 5:20-mj-71080-MAG Document 5 Filed 08/13/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFFREY D. NEDROW (CABN 161299)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5045
 7        FAX: (408) 535-5066
          jeff.nedrow@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                       ) Case No.: CR 5:20-mj-71080-MAG
14                                                   )
              Plaintiff,                             )
15                                                   ) PROPOSED DETENTION ORDER
        v.                                           )
16                                                   )
     JORGE URIEL ESQUIVEL-MENA                       )
17                                                   )
             Defendant.                              )
18                                                   )
                                                     )
19

20            On July 29, 2020, defendant Jorge Uriel Esquivel-Mena was charged in Count One of an

21 Indictment filed in the Western District of Washington with conspiracy to distribute 50 grams or more of

22
     methamphetamine, 500 grams or more of a mixture and substance containing cocaine, and fentanyl, in
23
     violation of 21 U.S.C. §§ 846 & 841(b)(1)(A) and (B). On or about August 5, 2020, the defendant was
24
     arrested in this District and subsequently brought before the Court for removal proceedings pursuant to
25
     Federal Rule of Criminal Procedure 5(c) (2) and (3).
26

27            This matter came before the Court on August 12, 2020 for a detention hearing. The defendant

28 was present in custody and represented by Federal Public Defender Steve Kalar. Assistant United States

     [PROPOSED] DETENTION ORDER
     CR 5:20-mj-71080-MAG
               Case 5:20-mj-71080-MAG Document 5 Filed 08/13/20 Page 2 of 3




 1 Attorney Jeff Nedrow appeared for the government. The government moved for detention, and the

 2 defendant opposed. At the hearing, counsel submitted proffers and arguments regarding detention.

 3
            Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on
 4
     the record, the Court finds by a preponderance of the evidence that no condition or combination of
 5
     conditions will reasonably assure the appearance of the defendant as required. Accordingly, the
 6
     defendant must be detained pending trial in this matter.
 7

 8          The present order supplements the Court’s findings and order at the detention hearing and serves

 9 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

10 Section 3142(i)(1). As noted on the record, the Court makes the findings set forth below as the basis for

11 its conclusion. The findings are made without prejudice to the defendant’s right to seek review of

12 defendant’s detention, or file a motion for reconsideration if circumstances warrant it.

13          The defendant faces a serious charge in the Western District of Washington. The government

14 has proffered that defendant played an important role in the conspiracy. The allegations involve

15 significant amounts of controlled substances. If convicted on Count One of the Indictment, the

16 defendant faces a mandatory minimum sentence of ten years imprisonment. The serious nature of the

17 charge and potential penalty provide the defendant with a clear incentive to flee.

18          In addition, the defendant has ties to Mexico. He is a native and citizen of Mexico. His parents

19 and three brothers live in Mexico. He has lived in Mexico for most of his life. He is not a citizen of the

20 United States. All of these facts demonstrate that the defendant has a realistic and proximate option

21 available to him outside the United States if he chooses to flee.

22          According to the bail report, the strongest reason the defendant seemed to have not to flee was

23 that he has been living with his wife and child for the last two years. A stable living situation with loved

24 ones can indeed be a reason not to flee. However, information developed at the detention hearing

25 indicates that his family is no longer residing with him. Further, Solano County records reflect that

26 defendant’s wife has obtained a protection order, indicating that defendant may be living apart from his

27 family for the foreseeable future. Thus, we have a defendant with an incentive to flee, a place to go, and

28 not much keeping him here.

     [PROPOSED] DETENTION ORDER
     CR 5:20-mj-71080-MAG
               Case 5:20-mj-71080-MAG Document 5 Filed 08/13/20 Page 3 of 3




 1          The Court further finds that defendant has waived his right to further removal proceedings

 2 pursuant to Federal Rule of Criminal Procedure 5(c) (2) and (3).

 3          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

 4          1. The defendant be, and hereby is, committed to the custody of the Attorney General for

 5 removal forthwith to the Western District of Washington and confinement in a corrections facility

 6 separate, to the extent practicable, from persons awaiting or serving sentences or being held in custody

 7 pending appeal;

 8          2. The defendant be afforded reasonable opportunity for private consultation with counsel; and

 9          3. On order of a court of the United States or on request of an attorney for the government, the

10 person in charge of the corrections facility in which the defendant is confined shall deliver the defendant

11 to an authorized United States Marshal for the purpose of any appearance in connection with a court

12 proceeding.

13          IT IS SO ORDERED.

14
            DATED:       8/12/2020
15                                                       ________________________________
                                                         HONORABLE THOMAS S. HIXSON
16
                                                         United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] DETENTION ORDER
     CR 5:20-mj-71080-MAG
